—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered April 15, 1994, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
*351Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Trappier, 87 NY2d 55; People v Rios, 230 AD2d 87; People v Watson, 156 AD2d 403). Moreover, issues of credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and will not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit (see, e.g., People v Robinson, 218 AD2d 673, affd 88 NY2d 1001). Rosenblatt, J. P., Copertino, Santucci and Goldstein, JJ., concur.